DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                    v.

                   MIGUEL ANGEL GUZMAN GOMEZ,
                             Appellee.

                             No. 4D21-2016

                            [August 10, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert Diaz, Judge; L.T. Case No. 21-1181MU10A.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellant.

   Eric J. Volz, West Palm Beach, for appellee.

                       ON CONCESSION OF ERROR

PER CURIAM.

   Appellee has appropriately “conced[ed] that the Trial Court erred by
granting the Appellee’s Motion for Discharge (which was the only issue to
be considered on appeal by this Honorable Court in this matter).”

    This concession accords with our opinion in State v. Emmanuel, 323
So. 3d 188 (Fla. 4th DCA 2021), which was issued nine days after the trial
court order at issue in this case. There, we held that “Florida Supreme
Court Administrative Order AOSC 20-13 (‘AOSC 20-13’) and subsequent
orders suspended all time periods involving the speedy trial rule and was
not limited to court proceedings.” Id. at 189. Thus, the State was able to
file charges under Florida Rule of Criminal Procedure 3.191(a), past the
normal 90-day speedy trial deadline. See also Francois v. State, 317 So.
3d 1268, 1271-72 (Fla. 3d DCA 2021) (“[I]t is abundantly clear the speedy
trial period may be suspended or extended by administrative order issued
by the chief justice of the Florida Supreme Court,” and “[i]n the initial
order, Chief Justice Canady specified ‘[a]ll time periods involving the
speedy trial procedure’ were to be suspended.”); Smith v. State, 310 So. 3d
1101 (Fla. 1st DCA 2020) (Florida Supreme Court’s administrative orders
concerning the suspension of “[a]ll time periods involving the speedy trial
procedure” due to COVID-19 apply to deadlines for filing criminal charges).

   Accordingly, we reverse and remand this case to the trial court.

   Reversed and remanded for reinstatement of the charge.

MAY, LEVINE and FORST, JJ., concur.

                           *          *       *

   Not final until disposition of timely filed motion for rehearing.




                                      2